Citation Nr: 0307970	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  96-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epididymitis and vasitis.

(The issues of entitlement to service connection for 
epididymitis and vasitis and for a right orchiectomy will be 
addressed in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The veteran had active duty service from June 1966 to May 
1968, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 1995, a 
statement of the case was issued in December 1995, and a 
substantive appeal was received in January 1996.  The veteran 
appeared at an RO hearing in May 1996.  At that time, he 
withdrew a claim of entitlement to special monthly 
compensation.  Entitlement to dependents educational 
assistance under Title 38, United States Code, Section 35 was 
subsequently established.  Accordingly, neither the special 
monthly compensation issue nor the educational assistance 
issue remain in appellate status.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for epididymitis and 
vasitis and for a right orchiectomy pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing these 
issues.




FINDINGS OF FACT

1.  The veteran's tinea versicolor is related to the 
veteran's active duty service. 

2.  By rating decision in April 1969, entitlement to service 
connection for epididymitis and vasitis was denied; the 
veteran did not initiate an appeal from that determination. 

3.  Certain evidence received subsequent to the April 1969 
rating decision is so significant that it must be considered 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for epididymitis and 
vasitis.


CONCLUSIONS OF LAW

1.  Tinea versicolor was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West  2002); 
38 C.F.R. § 3.303 (2002).

2.  The April 1969 rating decision which denied service 
connection for epididymitis and vasitis is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.   Evidence received since the April 1969 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for epididymitis and vasitis has not 
been reopened.  38 U.S.C.A. § 5108 (West  2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of service connection for a 
skin disorder, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes the veteran's service medical records along 
with VA outpatient and hospital records.  In addition, the 
veteran has been afforded VA medical examinations to address 
this claim of service connection.  As the record shows that 
the veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  With regard to providing assistance to the 
veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and to reopen service 
connection claims.  In the June 2002 Supplemental Statement 
of the Case and an October 2002 letter from the Board, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Considering 
the foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his skin disability claim and has notified him 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

With regard to the issues of entitlement to service 
connection for epididymitis and vasitis, and for a right 
orchiectomy, the additional development being directed by the 
Board has noted in the introduction will ensure compliance 
with all VCAA assistance requirements.  

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran in this case served in Vietnam.  Therefore, the 
Board must consider additional laws and regulations which 
provide that a veteran who, during active service, served 
during a certain time period in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Regulations further 
provide, in pertinent part, that if a veteran was exposed to 
an herbicide agent (such as Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

For purposes of this case the Board also notes that the 
veteran participated in combat with the enemy as demonstrated 
by the fact that he was awarded the Combat Infantryman's 
Badge and the Purple Heart.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury of disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 1154. 

I.  Skin Disability

Review of the record shows that the veteran has been 
medically diagnosed with a skin disorder described as tinea 
versicolor as show by a February 1969 VA hospital record and 
VA examination in June 1996.  The problem with regard to this 
issue has been in relating this skin disorder to the 
veteran's military service.  

The Board first notes that although the veteran served in 
Vietnam, tinea versicolor is not a disease by which service 
connection may be established under the presumptive 
provisions of 38 U.S.C.A. § 1116.  This disorder is not among 
the listed diseases entitlement to such presumption.  
However, service connection may nevertheless be established 
on a direct incurrence basis if there is at least an 
approximate balance of the positive evidence with the 
negative evidence.  

While it is significant that the tinea versicolor was 
medically diagnosed in early 1969, approximately nine months 
after his discharge from service, his service medical records 
do not document any complaints or findings of a skin 
disorder.  In fact, on discharge examination in May 1968, the 
veteran expressly denied skin disease and his skin was 
clinically evaluated as normal.  Moreover, he did not refer 
to any skin problems at the time he applied for VA 
compensation for unrelated disorders in June 1968 and 
February 1969, thus suggesting that the veteran himself did 
not believe he suffered from a skin disorder at that time.  
If he did in fact suffer from a skin disorder which had 
started during his service (as he now contends), it would 
seem reasonable that he would have filed a claim for such a 
skin disorder at that same time he filed claims for other 
disorders. 

Nevertheless, the record does show that the veteran had tinea 
versicolor in early 1969 and that he still suffers from that 
disorder, although it appears that this skin disorder (as is 
true with various skin disorders) has active phases followed 
by periods where it is inactive and not shown on examination.  
The Board notes here that the veteran has testified that the 
skin symptoms began during his Vietnam service.  While it is 
not entirely clear that he has claimed that the skin symptoms 
were manifested during combat service, the Board must 
recognize that the veteran did participate in combat as 
previously noted.  Therefore, some consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) which sets 
forth certain relaxed evidentiary requirements for combat 
veterans when service records are otherwise silent for 
documentation of the claimed disability.  After giving 
consideration to the veteran's combat participation and his 
sworn testimony, and in view of the fact that tinea 
versicolor was noted within a few months after service, the 
Board believes that there is a state of equipoise of the 
positive evidence with the negative evidence on the question 
of whether this skin disorder had its origins during the 
veteran's military service.  With regard to the failure to 
report a skin disorder at the time of discharge examination 
or in connection with other claims in 1968 and early 1969, 
perhaps the fluctuating nature of the skin disorder had not 
become so regular that the veteran even realized that it had 
become a chronic problem.  As the evidence is in a state of 
equipoise, service connection for tinea versicolor is 
warranted.  38 U.S.C.A. § 5107(b). 

II.  New and Material Evidence - Epididymitis and Vasitis

Service connection for epididymitis and vasitis claimed as a 
right testicle tumor were denied in an April 1969 rating 
decision.  In the April 1969 rating decision it was 
determined that a tumor of the right testicle was not shown 
during service and that epididymitis and vasitis were first 
manifested subsequent to service.  The veteran was notified 
of the April 1969 determination, but he did not initiate an 
appeal by filing a notice of disagreement.  The April 1969 
rating decision therefore became final.  38 U.S.C.A. § 7105.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

For requests to reopen filed prior to August 29, 2001, new 
and material evidence was defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).   

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Since the April 1969 rating denial additional evidence has 
been received.  

Received in July 1994 and March 1995 were VA hospital records 
dated from March through July 1994 primarily revealing 
treatment for an unrelated medical disorder.  Physical 
examination records revealed a history of a right 
orchiectomy.  

Received in March 1995 were lay statements from the veteran 
and relatives that included a statement from the veteran 
concerning his history of pertinent complaints and treatment.

Received in April 1995 were VA hospital records dated from 
December 1994 through February 1995 revealing treatment for 
an unrelated medical disorder.  A physical examination showed 
right inguinal fullness. 

A VA medical examination in May 1995 revealed a diagnosis of 
postoperative status right epididymectomy and atrophy of the 
right testicle.   

Received in May 1995 were duplicates of previously submitted 
VA medical records.  

In May 1996 a personal hearing was held at the RO at which 
the veteran testified regarding his right testicle medical 
history.  

VA hospital records dated from February to May 1996 reveal 
treatment for an unrelated medical disorder.  VA PTSD and 
testes examinations were performed in June 1996.  The testes 
examination revealed a diagnosis of a history of chronic 
intermittent acute epididymitis and vasitis and probable 
removal of the right testicle.

Received near or around February 1999 and in July 2002 were 
previously considered copies of VA and service medical 
records.   

Review of the record shows that the veteran's claim of 
service connection for epididymitis and vasitis was denied in 
April 1969 on the basis the disorders were not shown during 
service and were first shown after service.  Since that time, 
the veteran has submitted VA hospital and outpatient 
treatment records, and military reserve medical records, and 
statements from relatives and himself and testimony at a 
hearing at the RO.  It is clear that much of the newly 
received evidence merely reiterates the same contentions and 
history which were before the RO in April 1969.  Those items 
of evidence are not new and material. 

However, it is not clear whether the evidence regarding 
possible theories of service connection relating to a link to 
an inservice infection and/or inservice injury to the groin 
area were articulated in connection with the earlier claim.  
In fact, it appears that the April 1969 rating decision's 
main focus is on a possible tumor of the right testicle, the 
possibility of which was suggested by initial medical 
treatment records before medical personnel concluded that the 
veteran suffered from epididymitis.  The Board also notes 
that the veteran has since offered sworn testimony regarding 
inservice symptoms.  The Board believes that at least some of 
the newly received items of evidence should be viewed as new 
and material, and the veteran's claim has therefore been 
reopened. 


ORDER

Service connection for tinea versicolor is warranted.  New 
and material evidence has been received to reopen the 
veteran's claim of service connection for epididymitis and 
vasitis.  The appeal is granted to this extent.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

